DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 8, the recitation “a metallic plate having a top face and a bottom face facing each other in the axial direction” is considered to be new matter and lacks written description.  Similarly, the recitation of claim 3, “wherein the metallic plate is a copper plate” is rejected.  
Looking to the specification, ¶[0037] recites “the cover 51 is formed of a copper plate (metallic plate). In addition, the frame 52 is formed of a stainless steel plate.” Similarly, Fig. 4 and 6 show two separate plates (51 & 52) having two opposite faces (50e & 50d).  Regarding claim 3, only the top plate is disclosed as being copper, and thus is also not considered supported in the originally filed disclosure.  
Claims 2-7 depend from claim 1 and thus are rejected accordingly.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20030000684) in view of JPS6047899U, hereinafter FOR1, and CN1956176A, hereinafter FOR2 and Slater (US1441381). 
Regarding claims 1 and 8, Huang teaches an electronic device (electronic elements - ¶[0005]) comprising: a centrifugal fan (centrifugal fan - ¶[0031]), comprising: a fan (200; Fig. 4) rotatable about a central axis (see axis denoted by dotted line; Fig. 4); and a fan casing (frame 100; Fig. 4, which includes cover 110b) enclosing the fan and having an air intake port (110; Fig. 4) in an axial direction in which the central axis extends and an air exhaust port (outlet 120; Fig. 4) in an orthogonal direction orthogonal to the central axis, and radiating fins (fins 160; Fig. 4) in the air exhaust port, wherein a tongue portion (see annotated Fig 4 below, hereinafter Fig. A) functionally adjacent to the fan, and an inner flow channel (Fig. A) going around the fan from the tongue portion to the air exhaust port, are in the fan casing, and the fan casing has: metallic 
    PNG
    media_image1.png
    543
    693
    media_image1.png
    Greyscale

Huang does not teach wherein the fan casing has a metallic plate having a top face and a bottom face facing each other in the axial direction, Huang teaches two separate plates.  
Slater teaches wherein the blower casing may be constructed from a single metallic plate (see original sheet metal blank of Figure 2, which is formed into fan housing of Figure 1) having a top face and a bottom face (see interior faces thereof) facing each other in the axial 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to include the single plate casing of Slater, in order to provide an aluminum casing with simplicity in design and increased strength and durability (Page 1, lines 35-55).
Huang does not teach a plurality of protruding portions on the metallic plate and projecting toward a blow-out side of the inner flow channel opposite the tongue portion; wherein the main flow direction is only a linear direction; wherein each of the plurality of protruding portions lie along the linear direction.  
FOR1 teaches (see annotated Fig. 3, hereinafter Fig. B) a protruding portion (Fig. B) on the metallic plate and projecting toward a blow-out side of the inner flow channel opposite the tongue portion; wherein the main flow direction (Fig. B) is only a linear direction; wherein the  protruding portion lies along the linear direction, in order to reduce vortex loss and reduce noise (Page 1).  FOR2 teaches wherein such a protruding portion (5; Fig. 3) may be provided as a plurality of such protruding portions, in order to provide more uniform pressure distribution (Page 3). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to include the protruding portions as taught by FOR1 and FOR2, in order to reduce vortex loss and reduce noise (Page 1 – FOR1) and in order to provide more uniform pressure distribution (Page 3).  

    PNG
    media_image2.png
    435
    649
    media_image2.png
    Greyscale

Fig. B – Annotated Figure 3 of FOR1
Regarding claim 5, Huang teaches the limitations of claim 1, and Huang as modified further teaches the protruding portions are spaced apart in the main flow direction on the blow-out side of the inner flow channel when viewed from the axial direction (see modification as rejected above with respect to claim 1, in which FOR2 teaches multiple protruding portions).
Regarding claim 6, Huang teaches the limitations of claim 1, and Huang as modified further teaches the protruding portions are on the air exhaust port side from the central axis in the main flow direction on the blow-out side of the inner flow channel when viewed from the axial direction (see modification as rejected above with respect to claim 1, in which FOR1 teaches the protruding portion on the air exhaust port side in the main flow direction on the blow-out side as seen in Fig. B).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20030000684) in view of JPS6047899U, hereinafter FOR1, and CN1956176A, hereinafter FOR2 and Slater (US1441381) and in further view of Chen (US20120055653). 
Regarding claims 2, Huang teaches the limitations of claim 1, and Huang does not teach
wherein the metallic plate is a copper plate.  
	Chen teaches wherein the plate is a copper plate (¶0027]), in order to provide a plate having good thermal conductivity (¶[0027]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to include the copper plate of Chen, in order to provide a plate having good thermal conductivity (¶[0027]).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20030000684) in view of JPS6047899U, hereinafter FOR1, and CN1956176A, hereinafter FOR2 and Slater (US1441381), and in further view of Mimura (JP11324993). 
	Regarding claims 3-4, Huang teaches the limitations of claim 1, and Huang does not teach  the protruding portion is formed by recessing a part of the metallic plate and the protruding portions have a triangular shape having a hypotenuse extending in a direction of crossing the main flow direction on the blow-out side of the inner flow channel when viewed from the axial direction.  
Mimura teaches the protruding portion (triangular projection 3; Fig. 1-8) is formed by recessing (concave surface – Page 4) a part of the metallic plate and the protruding portions have a triangular shape having a hypotenuse (see hypotenuse thereof) extending in a direction 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to include the triangular protruding portion of Mimura, as it has been held obvious to substitute equivalents known for the same purpose.  Here, both are rectifying elements for use in a centrifugal fan (MPEP 2144.06). 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20030000684) in view of JPS6047899U, hereinafter FOR1, and CN1956176A, hereinafter FOR2 and Slater (US1441381), and in further view of Ho (US20090257193).    
Regarding claim 7, Huang teaches the limitations of claim 1, and Huang as modified further teaches the protruding portions are on one of the top face and the bottom face (protruding portions as taught by FOR1 and FOR2), and Huang as modified does not teach a heat pipe connected to the radiating fins is on the other of the top face and the bottom face.  
Ho teaches a heat pipe (5; Fig. 3-4) connected to the radiating fins is on the other of the bottom face (base 2; Fig. 3-4), in order to improve the heat dissipation effect (¶[0061]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to include a heat pipe connected to the radiating fins is on the other of the top face and the bottom face, in order to improve the heat dissipation effect (¶[0061]).  While the prior art does not explicitly teach wherein the protruding portions are on the top face and the heat pipe on the bottom face, it has been held obvious to try when choosing from a finite, number of identified, predictable . 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763